Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Rolling Acres Care Center, Date: September 26, 1996
Petitioner,

Docket No. C-96-205
Decision No. CR437

-v-

Health Care Financing
Administration.

DECISION

Pending before me is the threshold issue of whether
Petitioner, a nursing home participating in the Medicare
and Medicaid programs, has a right to a hearing on the
decision of the Health Care Financing Administration
(HCFA), which prohibits Petitioner from participating in
any nurse aide training and competency evaluation
program.

Petitioner filed a request for hearing after having
received HCFA's notice letter dated October 19, 1995,
informing Petitioner of HCFA's determination that certain
actions adverse to Petitioner would take effect on
specified dates due to the results of surveys conducted
by the Ohio Department of Health (ODH) for HCFA.
Petitioner's hearing request challenged the survey
findings and HCFA's conclusion that certain alleged
deficiencies constituted substandard quality of care.
However, after another survey was conducted, HCFA
rescinded all of the earlier specified adverse actions
except for the prohibition against Petitioner conducting
nurse aide training and competency evaluations for a
period of two years, effective the date of the "extended
survey." The prohibition resulted from HCFA's
determination that Petitioner had provided a substandard
quality of care and was, therefore, subjected to an
“extended survey."

HCFA filed a motion to dismiss Petitioner's hearing
request on the grounds that the ban on nurse aide
training and competency evaluations is not appealable,
and the rescission of other remedies has eliminated
2

Petitioner's hearing rights on all other matters.' In
its brief in opposition to dismissal,” Petitioner stated
that it seeks a hearing "due to the denial of its ability
to participate in any fashion in the nurse aide
training/competency evaluation program . . . as the sole
and direct result of a unilateral finding of substandard
care by a single surveyor from the Ohio Department of

Health... ." P. Br. at 1. Petitioner alleges also
that the survey findings have placed it "on the road to
severe and automatic penalty." Id.

Recently, I decided that the regulations prohibit an
appeal of a ban on nurse aide training and competency
evaluations. Country Club Center, II, DAB CR433 (1996).
In said case as well as in Arcadia Acres, _Inc., DAB CR424
(1996), and University Towers Medical Pavilion, DAB CR436
(1996), I decided that a provider does not have the right
to a hearing where HCFA has found deficiencies but has
decided not to impose any enforcement actions or remedies
listed in 42 C.F.R. § 488.406. I reach the same
conclusion here for the same reasons. Therefore, I grant
HCFA's motion to dismiss the hearing request.

Findings of Fact and Conclusions of Law (FFCL)

Background facts and law

1. Petitioner is a 101-bed long-term care facility
located in North Lima, Ohio, which is certified as a
skilled nursing facility (SNF) under the Medicare program
and as a nursing facility (NF) under the Medicaid
program. P. Br., 2; P. Ex. 2; HCFA Br., 10; HCFA Ex. 12.

2. A SNF or a NF must not use as a full-time nurse aide
for more than four months any individual who has not
completed a state approved training and competency
evaluation program. Sections 1819(b) (5) (A) and
1919(b)(5) (A) of the Social Security Act (Act).

1 HCFA has filed a supporting brief (HCFA Br.),
13 exhibits (HCFA Ex. 1 through 13), and a reply brief
(HCFA Reply). I admit HCFA's exhibits for the purpose of
deciding the motion to dismiss.

2? Petitioner has filed a brief (P. Br.) and five
exhibits (P. Ex. 1 through 5). I admit Petitioner's
exhibits for the purpose of deciding the motion to
dismiss.
3

3. Under the Medicare and Medicaid programs, a nurse

aide training and competency evaluation program may be
approved for only a period of two years. 42 C.F.R. §

483.151(d).

4. To participate in the Medicare and Medicaid programs,
there is no requirement that a NF or SNF provide its own
nurse aide training and competency evaluation program.

5. NFs and SNFs which do not conduct their own nurse
aide training and competency evaluations must either hire
those nurse aides who are already trained and tested, or
send their aides for training at other facilities or at
vocational and technical schools with approved programs.
HCFA Ex. 10.

6. In the State of Ohio, there are 573 approved nurse
aide training programs, which train approximately 1,000
nurse aides each month. HCFA Ex. 10.

7. %In the State of Ohio, nurse aide competency
evaluations may be conducted at any licensed or certified
nursing facility which has not lost its approval to
perform such evaluations. HCFA Ex. 10.

8. Nurse aide testing is done every month at 10 regional
sites located throughout Ohio. HCFA Ex. 10.

9. If a nurse aide is employed by or has a job offer
from a facility, the Medicare and Medicaid programs will
issue reimbursement for the cost of training and
evaluating the aide, regardless of whether such services
were provided by the employing facility. 56 Fed. Reg.
48901, 48916 (1991).

10. In 1995, Petitioner was not approved to offer a
nurse aide training and competency evaluation program
because Petitioner had not applied for approval. HCFA
Ex. 10.

11. Petitioner does not conduct any nurse aide training
or competency evaluation program. P. Br., 3; HCFA Br.
20.

12. As a provider under the Medicare and Medicaid
programs, Petitioner is subject to three types of surveys
by HCFA or its agent:

a. standard surveys, which take place once
every 15 months;
4

b. extended surveys, which are conducted when
a facility is found to have provided
substandard quality of care under a standard
survey; and

c. surveys conducted due to complaints or
because HCFA has reasons to question a
facility's compliance.

P. Br., 2 (citing 42 U.S.C. §§ 1395i-3(g) (2) (A), 1395i-
3(g) (2) (B) (i), 1395i-3(g) (2) (D), 1396r(g) (2) (A),
1396 (g) (B)(i), 1396(g) (2) (D)).

13. The Act prohibits approval of a nurse aide training
and testing program offered by a NF or SNF if the
facility has been subject to an extended or partial
extended survey, as defined under section
1819(g) (2) (B) (i) of the Act, within the past two years,
unless the surveys find substantial compliance with
program requirements. Sections 1819(f) (2) (B) (iii) (I) (b)
and 1919(f) (2)(B) (iii) (I) (B) of the Act.

14. On July 24, 1995, ODH completed an annual standard
survey of Petitioner. P. Ex. 2; HCFA Ex. 1 at 1.

15. By letter dated August 3, 1995, ODH notified
Petitioner of the following information based on the July
24, 1995 survey:

a. that, Petitioner was not in substantial
compliance with participation requirements for
the Medicare and Medicaid programs and has been
cited for four deficiencies which constitute
substandard quality of care as defined in 42
C.F.R. § 488.301;

b. that, if Petitioner fails to submit an
acceptable plan of correction and achieve
substantial compliance by the deadlines
indicated in the notice letter, ODH would
recommend that HCFA impose two specified
remedies against Petitioner;

c. that, pursuant to 42 C.F.R. § 488.331,
Petitioner has the right use an informal
dispute resolution process to question the
deficiencies for which it has been cited; and

da. that, if Petitioner conducted a nurse aide
training and competency evaluation program and
has been subject to an "extended survey" or a
"partial extended survey" or a remedy specified
therein, Petitioner would not be able to
5

conduct any nurse aide training and competency
evaluations for a period of two years.

HCFA Ex. 3.

16. An “extended survey" means "a survey that evaluates
additional participation requirements subsequent to
finding substandard quality of care during a standard
survey." 42 C.F.R. § 488.301.

17. “Substandard quality of care" means "one or more
deficiencies related to participation requirements under
§ 483.13, [r]Jesident behavior and facility practices, §
483.15, [q]Juality of life, or § 483.25, [q]uality of care
of this chapter, which constitute either immediate
jeopardy to resident health or safety; a pattern of or
widespread actual harm that is not immediate jeopardy; or
a widespread potential for more than minimal harm, but
less than immediate jeopardy, with no actual harm." 42
C.F.R. § 488.301.

18. On August 11, 1995, Petitioner requested informal
dispute resolution under 42 C.F.R. § 488.331 to address
the citations from the July 24, 1995 survey. HCFA Ex. 5.

19. By letter dated August 24, 1995, ODH informed
Petitioner that, pursuant to the informal dispute
resolution process, ODH had decided not to change the
citations for any of the deficiencies found in the July
24, 1995 survey. HCFA Ex. 7.

20. On September 8, 1995, ODH completed a survey of
Petitioner due to a complaint of patient neglect and
found that one quality of care deficiency had remained
uncorrected from the July 24, 1995 survey. HCFA Ex. 4.

21. On September 13, 1995, Petitioner submitted a plan
of correction to address the deficiencies cited from the
July 24, 1995 survey. HCFA Br., 12.

22. On September 22, 1995, Petitioner submitted a plan
of correction to address the citations from the September
8, 1995 survey. HCFA Ex. 4.

23. On September 22, 1995, Petitioner submitted also a
request for informal dispute resolution under 42 C.F.R. §
488.331 to address the deficiency cited from the
September 8, 1995 complaint survey. HCFA Ex. 5.

24. On September 26, 1995, ODH completed its review of
the September 8, 1995 survey findings under the informal
dispute resolution process and affirmed the citation of
deficiencies from said survey. HCFA Ex. 6 at 4.
6

25. On September 28, 1995, ODH completed a revisit
survey and determined that Petitioner had corrected the
quality of care deficiencies from the July 24, 1995 and
September 8, 1995 surveys, but Petitioner was not in
substantial compliance with certification requirements
due to violations of a Life Safety Code Standard. HCFA
Ex. 8 at 7 - 8; HCFA Ex. 9; P. Ex. 2; HCFA Br., 12.

26. On or about October 12, 1995, Petitioner timely
submitted a plan of correction to address the citations
from the September 28, 1995 survey. HCFA Ex. 8 at 7 - 8;
HCFA Ex. 9.

27. By letter dated October 19,° 1995, HCFA notified
Petitioner as follows:

a. based on the results of the July 24, 1995
and September 28, 1995 surveys, HCFA was
imposing the remedies of:

1. denying Petitioner payments for new
admissions under the Medicare and Medicaid
programs effective November 10, 1995. P. Ex.
2; and

2. terminating Petitioner's Medicare and
Medicaid participation on January 26, 1996, if
substantial compliance has not been achieved by
then. Id.;

b. the survey completed on July 24, 1995 had
become an "extended survey," because said
survey found substandard quality of care. P.
Ex. 2; HCFA Br., 10;

c. in accordance with section
1819(f) (2) (B) (iii) (I) (b) of the Act, Petitioner
is prohibited from conducting any nurse aide
training and/or competency evaluation program
for two years from July 24, 1995. P. Ex. 2;

da. HCFA instructed ODH to conduct another
revisit survey to ascertain if substantial
compliance had been achieved based on
Petitioner's allegations. P. Ex. 2.

28. On November 9, 1995, ODH completed a follow-up
survey to verify Petitioner's compliance and determined
that Petitioner had corrected its deficiencies and come
into substantial compliance with program requirements.
HCFA Ex. 11.
7

29. As a consequence of the November 9, 1995 survey
results, HCFA accepted ODH's recommendation to rescind
the remedies described in FFCL 27a, above. Therefore,
neither the denial of payments for new Medicare and
Medicaid admissions nor the termination of Petitioner's
provider agreements took effect. HCFA Ex. 12.

30. On December 5, 1995, Petitioner submitted a request
for hearing, to contest the findings from the July 24,
1995 and September 28, 1995 surveys, and to contest
HCFA's October 19, 1995 determination to deny Medicare
and Medicaid payments for new admissions effective
November 10, 1995, to terminate Petitioner's
participation in the programs effective January 26, 1996,
and to prohibit Petitioner from conducting nurse aide
training and competency evaluations for two years from
July 24, 1995. Hearing Request.

Findings on Petitioner's asserted facts

31. HCFA's notice letter did not designate the
prohibition against conducting nurse aide training and
competency evaluations as one of the remedies for which
Petitioner may request a hearing. See P. Br., 7; P. Ex.
2.

32. Petitioner has adduced no support for its contention
that a notice dated October 18, 1995 informed Petitioner
that it could no longer serve as a testing site for nurse
aide evaluation programs. See P. Br., 3.

33. The record contains no fact supporting Petitioner's
allegation that it was serving as a test site for other
entities' nurse aide evaluation programs prior to HCFA's
imposition of the ban against Petitioner or that
Petitioner would be serving as a test site for such
programs absent the ban imposed by HCFA. See P. Br. 3,
6.

34. The record contains no fact supporting Petitioner's
contention that, as a result of the ban against
conducting nurse aide training and competency
evaluations, Petitioner has had "a valuable business
relationship severed, [and] has lost contact with nurse
aides whom it might desire to employ... ." P. Br., 3;
FFCL 4 - 11, 33, 34.

35. The record contains no fact supporting Petitioner's
fear that it might be found to have provided substandard
quality of care in three consecutive standard surveys,
which would then cause HCFA to deny payments under the
programs and ODH to impose state monitoring as remedies
under 42 C.F.R. § 488.414. P. Br., 10.
8

36. The two pages of a plan of correction submitted by
Petitioner for a June 2, 1996 survey (P. Ex. 5) are part
of another action pending before me, DAB Docket Number C-
96-350, in which Petitioner challenges the findings from
said survey and the resultant determinations by HCFA to
impose a civil monetary penalty as well as other
remedies.

37. In another action filed by Petitioner, DAB Docket
Number C-96-350, Petitioner is entitled to a hearing on
the merits of the June 2, 1996 survey and the resultant
civil monetary penalty already imposed by HCFA, as well
as any other issues specified by the regulations. 42
C.F.R. §§ 498.3(b), 488.438(e); FFCL 38, below.

Conclusions on Petitioner's right to a hearing

38. As relevant to the facts of this case, a NF or SNF
is entitled to a hearing to challenge HCFA's findings of
deficiencies only if HCFA has imposed a remedy or
enforcement action listed in 42 C.F.R. § 488.406 as a
result of the findings of deficiencies. 42 C.F.R. §
498.3(b) (12); Arcadia Acres, Inc.; Fort Tryon Nursing
Home, DAB CR425 (1996); University Towers Medical
Pavilion; Country Club Center, II

39. HCFA's rescission of previously imposed remedies
cancels any previously existing hearing rights to
challenge the rescinded remedy or its bases. Id.

40. Having previously decided to impose two remedies
listed in 42 C.F.R. § 488.406 (ban on payment for new
Medicare and Medicaid admissions and termination of

Petitioner's provider agreements) against Petitioner,
HCFA decided to rescind these two remedies. FFCL 29.

41. A loss of nurse aide training and competency
evaluations is not a remedy or enforcement action listed
in 42 C.F.R. § 488.406.

42. The regulations specifically state that, for NFs and
SNFs, the loss of nurse aide training and competency
evaluations programs is not an administrative
determination which is subject to the hearing rights or
other appeals procedures specified in 42 C.F.R. Part 498.
42 C.F.R. § 498.3(d) (11).

43. The fact that the ban on nurse aide training and
competency evaluations is sometimes called a "remedy"
(see citations at P. Br., 7) does not give rise to
hearing rights under 42 C.F.R. Part 498 of the
regulations. FFCL 41, 42.
9

44. Under the regulations, a provider wishing to
question the ban on nurse aide training and competency
evaluations only has the right to request participation
in the informal dispute resolution process available
under 42 C.F.R. § 488.331. FFCL 18, 23; 59 Fed. Reg.
56229 (1994).

45. There is no right to review under 42 C.F.R. Part 498
where HCFA finds that a provider has deficiencies but is
in compliance with the conditions of participation. 42
C.F.R. §§ 498.3(a), 498.3(d) (1).

46. Petitioner is not entitled to an evidentiary hearing
to dispute the two-year ban on conducting nurse aide
training and competency evaluations. FFCL 41 - 45.

47. Petitioner is not entitled to an evidentiary hearing
to dispute the deficiencies found during the surveys of
July 24, September 8, or September 28, 1995. FFCL 29,
38, 39, 44, 45.

48. I do not have the discretion to deviate from the
plain language of the regulations which preclude me from
hearing and deciding the merits of issues raised by
Petitioner in its request for hearing. See FFCL 30, 38 -
47.

Discussion

I have set forth an explanation of the regulatory
framework in Country Club Center, II, Arcadia Acres,
Inc., and University Towers Medical Pavilion. I adopt
and incorporate the rationale from those cases. I
summarize below the most significant legal principles in
the context of the arguments submitted by Petitioner.

In this as well as in all of the foregoing cases, the
disposition of a motion to dismiss filed by HCFA turned
on whether the hearings rights and procedures of 42
C.F.R. Part 498 were applicable to the determinations
challenged by the providers. A hearing before an
administrative law judge is part of the administrative
review and appeals process set forth at 42 C.F.R. Part
498. A provider's right to obtain a hearing or other
review under 42 C.F.R. Part 498 depends on whether it is
an “affected party" within the meaning of the
regulations. 42 C.F.R. §§ 498.20, 498.40. An “affected
party" means a provider or other entity that is affected
by an "initial determination or by any subsequent
determination or decision issued under this part [part
498 of 42 C.F.R.]) . . . ." 42 C.F.R. § 498.2.
10

In this case as well as in the foregoing cases, HCFA had
decided to rescind various remedies which were appealable
under 42 C.F.R. Part 498 prior to their effectuation.
Thus, I reached the same conclusion here as I had in the
other cases: when HCFA rescinds previously appealable
remedies, the provider loses the status of an "affected
party" because it no longer has an “initial
determination" or any subsequent determination that is
appealable under the regulations. Because the providers
in all these cases were attempting to secure hearings on
the merits of the survey findings issued by HCFA, I re-
emphasize here also that a provider's right to challenge
survey findings arises only when the findings have
resulted in the imposition of an appealable remedy
specified by regulation. This is the same conclusion
reached by Administrative Law Judge Steven Kessel in the
case of Fort Tryon Nursing Home.

As in the case of Country Club Center, II, HCFA
rescinded the previously appealable remedies but decided
to use the survey results as a basis for prohibiting
Petitioner from conducting any nurse aide training and
competency evaluation programs for a period of two years.
This prohibition is not a determination subject to review
under 42 C.F.R. Part 498. FFCL 41, 42. Therefore, as in
Country Club Center, I], Petitioner herein also cannot
obtain a hearing on the merits of the survey results
which led to the prohibition against providing nurse aide
training and competency evaluations.

Petitioner has requested a hearing to contest the
prohibition against providing nurse aide training and
competency evaluations by alleging that it has suffered
detriments or losses as a result of the prohibition.
However, Petitioner had not applied for approval to
provide nurse aide training and competency evaluations
prior to HCFA's imposing the prohibition for two years.
Nor is there evidence of record to support Petitioner's
contention that it was being used as a testing site for
other facilities' nurse aide training and evaluation
programs or that HCFA has prohibited Petitioner from
serving even as a test site. Nor has Petitioner proved
its contention that, due to HCFA's prohibition against
Petitioner's conducting a nurse aide training and
competency evaluation program, it has lost contact with
potential job applicants or has had to sever business
deals to serve as a test site. FFCL 4 - 11, 31 - 34.
Therefore, even if the loss of property rights or
interests were relevant to the issue of whether
Petitioner is entitled to a hearing under 42 C.F.R. Part
498, I would conclude that Petitioner has failed to
establish such losses.
11

To provide support for its hearing request, Petitioner
has cited certain language from the Federal Register to
show that the Department of Health and Human Services
considers the ban on nurse aide training and competency
evaluations to be a "remedy." P. Br., 7. Petitioner
argues that HCFA is playing "legal gymnastics" by arguing
against a hearing when the ban on nurse aide training and
competency evaluations is a remedy because it "looks like
a remedy, acts like a remedy, and walks like a remedy

+ +. +" Id. However, the issue has never been whether
the ban is a "remedy," but whether the ban is a remedy
which the regulations has designated as an appealable
remedy. See FFCL 38 = 47. Petitioner is well aware, as
demonstrated by its quotation from the Federal Register,
that the Secretary of Health and Human Services
intentionally made the informal dispute resolution
process the only means for challenging the denial or
withdrawal of the approval for conducting nurse aide
training and competency evaluations. P. Br., 8.°

Petitioner complains that HCFA is not providing
sufficient due process by permitting only an informal
dispute resolution proceeding when nurse aide training
and competency evaluations have been banned. P. Br., 9.
Whatever the merits of Petitioner's complaints on the due
process decisions made by the Secretary of Health and
Human Services, I am required to give effect to the

> Petitioner quoted thusly from the Federal

Register:

While the Act does not provide for any formal
appeals for denial or withdrawal of a NATCEP

(nurse aide training and competency evaluation
program), we believe that providers ought to

have some opportunity to challenge this
disapproval. Therefore, we expect providers to
appeal their NATCEP disapproval within the
timeframe established for dispute resolution

. . . We are limiting the appeals of these matters
to the informal dispute resolution process because
we do not believe the loss of a NATCEP is a remedy
of the same magnitude or type as other statutory
remedies for which a more formal appeals mechanism
is available. . . . We believe the informal dispute
resolution process satisfies essential elements of
due process here since a provider will have notice
of the intended denial of its NATCEP and the
opportunity to meet with agency officials to
challenge the findings that gave rise to the denial.

P. Br., 8 - 9 (quoting from 59 Fed. Reg. 56229 (1994))
(emphasis supplied by Petitioner) .
12

regulations as written. I cannot disregard the
unambiguous limitations imposed by the regulations. I
adjudicate these cases under a delegation from the
Secretary of Health and Human Services. In this
capacity, I am required to follow all substantive rules
and regulations duly promulgated by the Secretary. See
pyer_v. Secretary _of Health and Human Services, 889 F.2d
682, 685 (6th Cir. 1989).

There is no regulation which supports Petitioner's legal
arguments. The regulations I have considered are
dispositive on the issue of whether Petitioner may
challenge in this forum the merits of HCFA's decision to
ban nurse aide training and testing by Petitioner. For
example, the language of the regulation codified at 42
C.F.R. § 498.3(d) (1) does not leave me with any
discretion to grant Petitioner the hearing it requests.
The critical fact is that the Secretary of Health and
Human Services has declined to define the prohibition
against nurse aide training and competency evaluations as
a remedy or enforcement action subject to a hearing in
this forum. 42 C.F.R. §§ 498.3(c) (11), 488.406; FFCL 41,
43, 44, 45. Since HCFA has rescinded the two enforcement
actions imposed under 42 C.F.R. § 88.406, there is no
determination by HCFA subject to the hearing rights
specified in 42 C.F.R. Part 498. FFCL 40, 41, 45.
Therefore, Petitioner also cannot challenge the survey
findings which resulted in the ban on nurse aide training
and testing, and which resulted in HCFA's earlier (but
now rescinded) determination to impose two of the
enforcement actions specified in 42 C.F.R. § 488.406.
FFCL 46 - 48.

Petitioner complains that, without an on-the-merits
hearing on the survey findings, Petitioner is at risk for
suffering future harm of greater magnitude should HCFA
later find that Petitioner has provided substandard
quality of care in a total of three consecutive standard
surveys. However, Petitioner herein has other hearing
requests pending which challenge the substandard quality
of care findings from a later survey, a survey which
resulted in HCFA imposing a civil monetary penalty and
other appealable remedies against Petitioner. FFCL 36,
37. Also pending before me for hearing is another case
filed by Petitioner (DAB Docket No. C-96-273), wherein
Petitioner challenges, inter alia, the deficiencies found
during an "abbreviated standard survey" conducted on
February 12, 1996 and HCFA's imposition of a remedy
specified in 42 C.F.R. § 488.406. If Petitioner prevails
in its other action (DAB Docket No. C-96-350), there
would be no findings of substandard quality of care in
consecutive standard surveys; in such an event,
Petitioner would not need to fear sanctions resulting
from three consecutive surveys finding substandard
13

quality of care. At this time, Petitioner's fears of
having three consecutive standard surveys find
substandard quality of care are premature at best.

Conclusion

For the foregoing reasons, I conclude that I lack
jurisdiction to hear and decide Petitioner's challenge to
the two-year ban on nurse aide training and competency
evaluations imposed by HCFA. In addition, I conclude
that, as a matter of law, the case presents no appealable
issue within the purview of 42 C.F.R. § 498.3(b). Based
on the survey findings contested by Petitioner, HCFA has
made no resultant determination subject to a hearing and
adjudication by me; the request for hearing cannot
challenge the deficiencies simpliciter. Therefore, I
cannot reach the merits of the survey findings.

Accordingly, the case is hereby dismissed pursuant to 42
C.F.R. § 498.70(b) on the basis that Petitioner does not
have a right to a hearing.

/s/

Mimi Hwang Leahy

Administrative Law Judge
